Citation Nr: 0508908	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  00-19 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for ulcerative colitis (also 
claimed as Crohn's disease).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1975 to May 
1984.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Ft. Harrison, Montana, which, in pertinent part, reopened the 
veteran's claim for service connection for ulcerative colitis 
and denied the claim on the merits.  

The veteran also appealed the RO's denial of an increased 
rating for a left knee disability, an application to reopen a 
claim for service connection for asbestosis, and service 
connection for residuals of a fracture of the 9th (T-9) 
thoracic vertebra.  However, the only claim that has been 
perfected for appellate review is the application to reopen a 
claim for service connection for ulcerative colitis and the 
veteran has clearly indicated that he only wishes to pursue 
that issue on appeal.   See the veteran's statement and VA 
Form 9, received in August and September 2000, respectively.  

The RO appears to have made an implicit determination that 
new and material evidence has been received sufficient to 
reopen the claim for service connection for ulcerative 
colitis because, even though the original denial of the claim 
was noted, the decision addressed the merits of the 
underlying claim of service connection.  Despite this 
implicit determination reached by the RO, the Board must find 
new and material evidence in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001); see also VAOPGCPREC 05-92.

The Board also notes that in June 2002, the RO granted the 
veteran's claim for a total (100 percent) compensation rating 
based upon individual employability, effective from June 21, 
2001.  



FINDINGS OF FACT

1.  An unappealed RO decision in April 1994 denied service 
connection for ulcerative colitis.  

2.  The evidence submitted since the last final decision of 
April 1994 is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final 
denial, and it is significant enough that it must be 
considered in order to fairly decide the merits of the claim. 

3.  The veteran had multiple gastrointestinal complaints 
while on active duty; while there is no medical evidence of a 
diagnosis of ulcerative colitis or Crohn's disease until 
January 1993, the competent evidence is at least in equipoise 
as to whether there is a causal relationship between a 
current diagnosis of the disease at issue and in-service 
symtomatology. 


CONCLUSIONS OF LAW

1.  The April 1994 RO determination that denied a claim for 
service connection for ulcerative colitis is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2004).  

2.  Evidence received since the April 1994 RO decision 
denying service connection for ulcerative colitis is new and 
material; accordingly, the claim is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. §§ 3.104, 3.156(a) (2001).

3.  Service connection for ulcerative colitis (also claimed 
as Crohn's disease) is warranted.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2003); 38 C.F.R. § 
3.159(b) (2003).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003.  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2003); 38 C.F.R. § 3.159(c) (2003).  

As discussed in more detail below, sufficient evidence is of 
record to grant this claim.  Therefore, no further 
development is needed.

Background

The veteran served on active duty from March 1975 to May 
1984.  He testified at a December 2003 hearing that in the 
early 1980s, he began experiencing diarrhea, continuous upset 
stomach, abdominal pain, and the beginning of what he thought 
was hemorrhoidal bleeding.  The symptoms began soon after he 
underwent surgery for his knee.  He testified that he 
originally thought that the symptoms were due to the large 
amounts of anti-inflammatories that he was taking.  He stated 
that there was no diagnosis made while in service, but that 
clinicians attributed the diarrhea to hemorrhoids.  

The veteran testified that he had spent so much time in 
hospitals and been cut up so badly (regarding his knee) that 
after he got out of service, he didn't want to see a doctor.  
Instead, he took Pepto Bismol and Ammoidin to control his 
diarrhea, and took hot baths to try to reduce hemorrhoids.  
He testified that he was first diagnosed with ulcerative 
colitis in 1993, at the Fort Harrison Medical Center, but 
that he has had symptoms ever since service.

The veteran began treatment for his gastrointestinal disease 
in 1996 with Dr. J.A.C. (a gastroenterologist), after he had 
ileostomy surgery due to a blockage.  (The Board 
parenthetically notes that the hearing transcript incorrectly 
reflects a different name for this physician; it is clear 
from a review of the records that the physician being 
referenced is Dr. J.A.C.)  According to the veteran, after 
having been provided with the veteran's service records, Dr. 
J.A.C. opined that his (the veteran's) ulcerative colitis 
began during service.       

The veteran's service medical records indicate that in 
October 1975, the veteran complained of a fever, chills, 
upset stomach, vomiting, and passing gas.  Upon examination, 
the clinician noted that the veteran's abdomen was tender and 
that he had increased bowel sounds.  It was the clinician's 
impression that the veteran had gastritis.  

In a July 1981 Report of Medical History, the veteran 
indicated (by checked box) that he has been having adverse 
reactions to a serum, drug, or medicine.  He explained that 
the Demerol that he was taking caused severe nausea and 
vomiting.    In August 1982, he complained of a 3-4 day 
history of nausea, vomiting, and diarrhea.  In February 1983, 
he was treated for hemorrhoids, and in June 1983, he 
underwent a hemorrhoidectomy.  In August 1983, he complained 
of diarrhea.  In September 1983, he complained of an increase 
in general malaise, aches, chills, fever, nausea, vomiting 
clear fluids, and abdominal cramping.  On examination, he had 
a firm abdomen and slightly active bowel sounds.  By October 
1983, the veteran still had complaints of malaise, tiredness, 
increased flatulence, and diarrhea (flu symptoms), but 
reported having gotten over gastroenteritis.          

There are no medical records until 1992, at which time the 
veteran had complaints of constant diarrhea with blood.  He 
underwent a colonoscopy in March 1993.  He sought service 
connection for ulcerative colitis secondary to medications 
that he had taken while in service.  The RO denied the claim 
in April 1994.  In 1996, he had stomach bleeding, ulceration 
around the stoma, and an episode of bowel obstruction.  

In March 1999, a VA clinician examined the veteran's medical 
records and acknowledged that "while the time frame is 
rather prolonged, it is not inconceivable that the symptoms 
he suffered in 1983 while on active duty represented the 
onset of his anti-inflammatory bowel disease...I believe it 
would be appropriate to re-evaluate this information with 
consideration to establishing his inflammatory bowel disease 
as possibly being service connected."  The RO denied the 
claim in April 1994 on the basis that there was no diagnosis 
made during service and there was no continuity of treatment.  

In November 1999, the veteran's private physician, Dr. 
J.A.C., a gastroenterologist, acknowledged that it is always 
difficult to state when a particular chronic illness begins.  
Nonetheless, he opined that based on the veteran's documented 
symptoms in the early 80s, that his ulcerative colitis began 
during his active duty in the Marine Corps.  

The veteran continued to seek treatment for ulcerative 
colitis or Crohn's disease from the VA Medical Center.  In 
September 2001, a VA clinician examined the veteran and noted 
that between 1983 and 1992, the veteran's primary symptom was 
intermittent rectal bleeding and that he did not experience 
diarrhea.  She then opined that it is unlikely that the 
veteran's current diarrhea is related to inflammatory bowel 
disease; rather it is more likely related to hemorrhoids.  

Claim for Service Connection for Ulcerative Colitis Reopened

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-part 
analysis.  First, the Board must determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material."  Second, if 
the Board determines that the evidence is "new and material," 
it must reopen the claim and evaluate the merits of the claim 
in view of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

Pursuant to 38 U.S.C.A. § 5108 (West 2002), the Board must 
reopen a previously and finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.  See 38 U.S.C.A. § 7105(c) (West 2002) and 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  The 
provisions of 38 C.F.R. § 3.156 were changed for claims filed 
on or after August 29, 2001.  66 Fed. Reg. 45620 (Aug. 29, 
2001) (codified at 38 C.F.R. § 3.156 (2004).  As the 
veteran's  application to reopen a claim for service 
connection for ulcerative colitis was received prior to 
August 29, 2001, the former more favorable version of § 3.156 
is applicable.  38 C.F.R. § 3.156(a) (2001) provides as 
follows:   
 
New and material evidence means evidence not 
previously submitted to agency decisionmakers which 
bears directly and substantially upon the specific 
matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to 
fairly decide the claim.   

New evidence means more than evidence which has not been 
previously physically of record.  To be "new" additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  For the purposes of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992). 
 
If new and material evidence has been received with respect 
to a claim that has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156. 

The April 1994 RO decision denied service connection for 
ulcerative colitis based on the absence of medical evidence 
of a nexus between the disease in question, first diagnosed 
more than 7 years post-service, and any incident of or 
finding recorded during service.   

The evidence received since the April 1994 RO decision noted 
above includes a medical opinion from Dr. J.A.C., a 
gastroenterologist, dated in November 1999, wherein the 
specialist opined that the veteran's ulcerative colitis is 
linked to his in-service gastrointestinal symptoms.  The 
additional evidence in question was not previously submitted 
to agency decisionmakers and, in connection with evidence 
previously assembled, bears directly and substantially upon 
the specific matter under consideration.  It is neither 
cumulative nor redundant, and it is so significant that it 
must be considered in order to fairly decide the claim.  38 
C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  Accordingly, the claim for service connection for 
ulcerative colitis is reopened.  

Additional Relevant Law and Regulations 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).
 
The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Analysis

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The Board finds that the veteran complained of numerous 
gastrointestinal symptoms while on active duty, to include 
upset stomach, nausea, vomiting, passing gas, diarrhea, 
malaise, and abdominal cramping.  He testified that after 
service, he continued to suffer from similar symptoms 
(particularly diarrhea and abdominal pain).  While ulcerative 
colitis was not diagnosed during service, the veteran 
continues to suffer from diarrhea, abdominal pain, and rectal 
bleeding and has a current diagnosis of ulcerative colitis.    

The crux of this claim, therefore, is whether the veteran's 
current diagnosis of ulcerative colitis can be linked to some 
incident of or finding recorded during service.  The veteran 
has provided the opinion of his treating physician, Dr. 
J.A.C., which supports his claim.  On the other hand, a 
September 2001 VA clinician indicated that a connection 
between the veteran's current ulcerative colitis and service 
was unlikely.  

The Board observes that the weight it places on a medical 
professional's opinion depends on factors such as the 
reasoning employed by the medical professional and whether or 
not, and the extent to which, he or she reviewed prior 
clinical records and other evidence.  Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994).  Further, it is the Board's 
responsibility to make such determinations.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence") (citing Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value 
of medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).

The Board finds that the evidence is at least in equipoise on 
the question of whether the veteran's ulcerative colitis had 
its onset during service and, therefore, supports the 
appellant's claim.

The September 2001 VA opinion, which goes against the 
veteran's claim, was based on a review of the veteran's 
claims file and refers to specific findings in the medical 
records.  The clinician noted that there is no mention of a 
bowel obstruction in the service medical records.  However, 
this physician went on to state that the veteran's symptoms 
between 1983 and 1992 were primarily "intermittent rectal 
bleeding, no diarrhea, no tenesmus, no fecal urgency, etc."  
She concluded that these latter symptoms (diarrhea, tenesmus, 
and fecal urgency) are more than likely due to the veteran's 
hemorrhoids, as opposed to inflammatory bowel disease.  The 
Board notes that the veteran's symptoms while in service 
consisted of much more than intermittent rectal bleeding.  In 
fact, he complained of fever, chills, upset stomach, nausea, 
vomiting, passing gas, diarrhea, malaise, and abdominal 
cramping.  Furthermore, he had objective symptoms upon 
examination that included a tender abdomen and increased 
bowel sounds.  
 
Dr. J.A.C.'s November 1999 opinion was also based on a review 
of relevant medical evidence in the veteran's claims file.  
In addition, Dr. J.A.C. was the veteran's treating physician.  
Although the Court has expressly declined to adopt a 
"treating physician rule", which would afford greater weight 
to the opinion of a veteran's treating physician over the 
opinion of a VA or other physician (see Guerrieri v. Brown, 4 
Vet. App. 467, 471-73 (1993)), the fact that Dr. J.A.C. was 
familiar with the veteran is relevant here and enhances the 
supportive opinion.  Furthermore, Dr. J.A.C. is a specialist 
in gastroenterology.  The Board finds that the competent 
evidence is at least evenly balanced on the question of 
whether the veteran's current diagnosis of ulcerative colitis 
began sometime during service.  As a result, the benefit-of-
the-doubt doctrine applies in favor of the veteran, and 
service connection for ulcerative colitis is warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303. 


ORDER

New and material evidence having been received, the claim for 
service connection for ulcerative colitis is reopened.

Service connection for ulcerative colitis is granted.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


